UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6991



KEITH MAYDAK,

                                             Petitioner - Appellant,

          versus


KEITH OLSEN, in his official capacity as War-
den of the Federal Correctional Institution at
Beckley, West Virginia; KATHLEEN HAWK, in her
capacity as Director of the Federal Bureau of
Prisons,
                                            Respondents - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley.     David A. Faber, District
Judge. (CA-97-306-5)


Submitted:   September 25, 1997           Decided:   October 23, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Maydak, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his 28

U.S.C. § 2241 (1994) petition as frivolous. We have reviewed the

record and the district court's opinion accepting the recommenda-

tion of the magistrate judge and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Maydak v.
Olsen, No. CA-97-306-5 (S.D.W. Va. July 9, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2